DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 26 August 2020 has been entered. 

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Final Office Action filed 26 May 2020 and not repeated herein are overcome and herby withdrawn.

Claim Interpretation
Claims 1 and 2 recite the term “substantially.” The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). See MPEP 2173.05(b) III D. The specification as originally filed remains silent regarding a definition for the term “substantially.” For the purpose of examination terms preceded by the term “substantially” 
Claim 10 recites the term “about.” In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). See MPEP 2173.05(b) III A. The specification as originally filed remains silent regarding a definition for the term “about.” For the purpose of examination terms preceded by the term “about” are interpreted as including reasonable deviation/error associated with measurement as would be determined by one of ordinary skill in the art.
Claims 7 and 25 recite the term/phrase “generally symmetric” and “generally non-symmetric” and is interpreted in light of paragraphs [0046] of Applicant’s specification as filed. The “generally symmetric” is considered to be a difference in thickness is less than 10%, while “generally non-symmetric” is considered to be a difference in thickness is about 1.5 or more height that excludes the upper end of the mouth and the bottom wall.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11, recites “the first portion…and the remainder portion” and is indefinite. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 9, which is also a dependent claim of claim 7 recites “a first portion” and “a remainder portion.” For the purpose of examination, claim 11 is interpreted to depend from claim 9.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hacskaylo (US 5,823,012; “Hacskaylo”) in view of DeMott et al. (US 6,770,581; “DeMott”), Lombardi (US 1,981,057; “Lombardi”), and Casey (US 6,332,225; “Casey”) (newly cited).
Regarding claim 1, Hacskaylo teaches a knitted athletic wristband (col. 1, lines 5-22, col. 2, lines 46-62, col. 15-20, Fig. 1), which reads on the limitations of an article of fabric comprising a tubular shaped body consisting of knitted fibers, the tubular shaped body having a first open end, and a second open end recited in claim 1.  The wristband has an inner tube and an outer tube formed from the fabric being folded upon itself (col. 6, lines 17-33, Fig. 4), which reads on the limitation of the wristband has an outer surface having an outer circumference and an inner skin-facing surface having an inner circumference, wherein the inner skin-facing surface  The outer tube and inner tube have a thickness (col. 6, lines 17-33, Fig. 4), which reads on the limitation a first portion of a first thickness and a second portion of a second thickness recited in claim 1. 
The wristband has a knitted-in integral design (col. 2, lines 47-50, col. 5, lines 15-28, Fig. 1), which reads on the limitation of the article fabric includes an indicia on the outer surface recited in claim 1. The wristband is worn for ornamented sports apparel that have become popular expression of fashion and commercial advertisement as well as team loyalty (col. 1, lines 38-59). The design which forms a part of the band is defined by adjacent wales in individual knit courses being formed by visually distinct yarns as a result of yarns having different colors (col. 5, lines 15-24, Fig. 1).

Hacskaylo is silent regarding the first thickness is different from that of the second thickness along a substantially continuous length of the tubular shaped body.
DeMott discloses an absorbent warp knitted fabric, wherein the thickness and/or weight of the fabric may be increased to increase the water holding capacity of the fabric (col. 1, lines 5-10, col. 9, lines 47-50).
Hacskaylo and DeMott are both directed towards knitted fabrics used for absorption. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer tube of Hacskaylo by increasing the thickness as taught by DeMott motivated by the expectation of increasing the holding capacity of the 

Hacskaylo in view of DeMott is silent regarding the indicia is dropped in knitted shape of one or two adjacent structures comprising vertical and horizontal segments arranged as an Arabic number 8, and configured to be individually color blended or color contrasted with the article of fabric to provided one or two adjacent Arabic numbers selected from 0 through 9 on the outer surface of the article of fabric.
Lombardi disclose knitted fabrics in which varied pattern designs may be incorporated, wherein the pattern effect is produced by one or more series of drop stitches (i.e., dropped in knitted) (col. 1, lines 1-8). The bulges on the reverse side of the fabric form projections which may be used to from pattern effects (col. 6, lines 138-140, Fig. 11). 

    PNG
    media_image1.png
    353
    693
    media_image1.png
    Greyscale

Figure 11 of Lombardi illustrating the disclosed pattern effect of the fabric.
Additionally, Casey discloses a sweat band that displays information, wherein the displayed information can be made of the same material as the band and display any number (e.g., separate numbers, such as “21”) or any message or shape (col. 1, lines 13-17, 54-67, col. 2, lines 20-28, Fig. 1 and 3). The displayer can use different color stitching (col. 2, lines 34-37). The sweat band is made by any known means for designing garments and is made of any perspiration absorbent material (col. 2, lines 37-40).
Hacskaylo in view of DeMott, Lombardi, and Casey are all directed towards fabrics having stitched patterns. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the design of Hacskaylo in view of DeMott by forming an Arabic 8 using a series of drop stitches as taught by Lombardi to display numeric information as taught by Casey motivated by the expectation of displaying useful information such as by forming an Arabic number 8 that can display numbers 0 to 9 having a color contrast. As such, the design of Hacskaylo in view of DeMott, Lombardi, and Casey is a drop stitched forming an Arabic number 8, which reads on the limitations of the indicia is a dropped in knitted shape of one or two adjacent structures, each one or two adjacent structures comprising vertical and horizontal segments arranged as an Arabic number 8 that are color contrasted recited in claim 1. 
Regarding the limitation of “…the vertical and horizontal segments…configured to be individually color blended or color contrasted with the article of fabric using a washable marker, indelible marker, or a dye by a user…” does not appear to lend any structural features to the article claimed beyond requiring the segments to be capable of being marked with a washable marker, indelible marker, or dye by a user, as such, the recitation in the claim that the segments 
Therefore, the recitation “configured to be individually color blended or color contrasted with the article of fabric using a washable marker, indelible marker, or a dye by a user” is an intended use phrase that has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations, as established in MPEP 2114 (I/II). As such, the alpha-numeric segmented digit pattern of Hacskaylo in view of DeMott, Lombardi, and Casey has color contrasting patterns to display numbers, which reads on the limitations of the vertical and horizontal segments are configured to be individually color blended or color contrasted by a user recited in claim 1. Also see MPEP 2144.04 regarding aesthetic design changes.

Regarding claims 2 and 3, as described above, Hacskaylo in view of DeMott, Lombardi, and Casey teaches the outer tube has a greater thickness than the inner tube. As such, the outer tube having a greater thickness, which reads on the limitations of the first thickness is different from that of the second thickness along a continuous length, the first and second thickness is substantially the same along the entire longitudinal length of the article recited in claims 2 and 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hacskaylo in view of DeMott, Lombardi, and Casey as applied to claim 1 above, and further in view of Coble (US 4,843,653; “Coble”).
Regarding claim 4, as described above, Hacskaylo in view of DeMott, Lombardi, and Casey teaches a wristband that reads on the limitations of claim 1.
Hacskaylo in view of DeMott, Lombardi, and Casey is silent regarding the first portion (i.e., outer tube) is a terry loop or pile knit and the second portion (i.e., inner tube) is a plain knit.
Coble discloses a tubular band (10) that is knit on a circular knitting machine of the type which permits selected courses to be plain knit and selected courses to be terry knit, to the completion of a seamless tubular article of desired circumference and length (col. 2, lines 25-29). The terry-knit towel-like portion of increased surface area used for blotting (e.g., absorption), and the plain-knit with relatively snug welt areas which hold the terry portion in place and also provides a surface for the knitting in, printing, or other application of an ornamental decorative area or other indicia (col. 1, lines 38-46).
Hacskaylo in view of DeMott, Lombardi, and Casey, and Coble are both directed towards tubular bands used for absorption. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wristband of Hacskaylo in view of DeMott, Lombardi, and Casey by forming the outer tube with a terry knit and the inner tube with a plain knit as taught by Coble as it is known in the art of bands to construct a band having a portion of the band as terry knit and portion of the band to be plain knit (MPEP 2144.06 and 2144.07).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wristband Hacskaylo in view of DeMott, Lombardi, and Casey by forming the outer tube with a terry knit portion for blotting (i.e., absorbing moisture) and the inner tube with a plain knit portion for holding the terry knit 
As such, the wristband of Hacskaylo in view of DeMott, Lombardi, Casey, and Coble has a terry knit portion for the outer tube, and a plain knit portion for the inner tube, which reads on the limitations of the first portion is a Terry loop and the second portion is a plain knit recited in claims 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hacskaylo in view of DeMott, Lombardi, and Casey as applied to claim 1 above, and further in view of Linford et al. (US 2002/0122890).
Regarding claim 5, as described above, Hacskaylo in view of DeMott, Lombardi, and Casey teaches a wristband that reads on the limitations of claim 1.
Hacskaylo in view of DeMott, Lombardi, and Casey is silent regarding the knitted or the woven fibers consist of a metal fiber.
Linford discloses the treatment of fibrous substrates such as textiles and other webs to provide substantially permanent, durable water and soil repellency to keratinous and/or cellulosic fibrous cellulosic fibrous substrates ([0014]). The divalent metal will complex with groups on the fabric to make an insoluble complex on the fabric that is directly bound to the substrate of the fabric for increased abrasion durability ([0014]). Linford further discloses that “complexing” is meant that the polymer will form a coordination bond with the metal and the metal will form a coordination bond to the fiber, textile, or web to be treated ([0018]). 
Hacskaylo in view of DeMott, Lombardi, and Casey, and Linford are both directed towards fabrics. It would have been obvious to one of ordinary skill in the art before the effective 
Regarding the limitation “consist of” recited in claim 5, the components of the wristband are interpreted as only containing fabric and metal fibers, which reads on the limitation “consist of” see MPEP 2111.03. As such, the wristband of Hacskaylo in view of DeMott, Lombardi, Casey, and Linford reads on the knitted fibers consist of fabric fiber and metal fiber recited in claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hacskaylo in view of DeMott, Lombardi, and Casey as applied to claim 1above, and further in view of Moretz et al. (US 5,297,296; “Moretz”).
Regarding claim 6, as described above, Hacskaylo in view of DeMott, Lombardi, and Casey teaches a wristband that reads on the limitations of claim 1. 
Hacskaylo in view of DeMott, Lombardi, and Casey is silent regarding the fabric consist of hydrophobic fibers in proximity to the inner skin-facing surface and an amount of hydrophilic fibers more distant from the inner skin-facing surface.
Moretz discloses garments constructed from a moisture management fabric (col. 1, lines 14-16). The moisture management fabric is constructed of an integral multilayer fabric (col. 2, lines 22-25, 31-32). The multilayer moisture management elastic fabric comprises a moisture 
Hacskaylo in view of DeMott, Lombardi, and Casey, and Moretz are both directed towards garments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wristband of Hacskaylo in view of DeMott, Lombardi, and Casey by utilizing the multilayer moisture management fabric that includes hydrophobic and hydrophilic yarns as taught by Moretz motivated by the expectation of moving moisture away from the wearer’s skin (col. 2, lines 22-28, 40-48). 
As such, the wristband of Hacskaylo in view of DeMott, Lombardi, Casey, and Moretz comprises hydrophobic yarns and hydrophilic yarns, which reads on the limitation of the knitted or woven fibers consist of hydrophobic fibers in proximity to the inner skin-facing surface and an amount of hydrophilic fibers more distant from the inner skin-facing surface recited in claim 6. Regarding the limitation “consist of” recited in claim 6, the components of the wristband are interpreted as only containing hydrophobic and hydrophilic yarns, which reads on the limitation “consist of” see MPEP 2111.03.

Claims 7-10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hacskaylo in view of DeMott, Mann (US 2,016,210; “Mann”) (newly cited), Lombardi, and Casey.
Regarding claims 7 and 25, Hacskaylo teaches a knitted athletic wristband (col. 1, lines 5-22, col. 2, lines 46-62, col. 15-20, Fig. 1), which reads the limitations of an article of fabric comprising a tubular shaped body comprising (consisting of) knitted fibers recited in claims 7 and 25.  The wristband has an inner tube and an outer tube formed from the fabric being folded upon itself (col. 6, lines 17-33, Fig. 4), which reads on the limitation of the tubular shaped body having an inner skin-facing surface with a generally symmetric inner circumference, and an outer-facing surface interwoven with the inner skin-facing surface recited in claims 7 and 25. It is noted that the wristband is formed from a single piece of knitted integrally formed fabric, and therefore reads on the limitation of “interwoven.”
The wristband has a knitted-in integral design (col. 2, lines 47-50, col. 5, lines 15-28, Fig. 1), which reads on the limitation of the article fabric includes an indicia on the outer-facing surface recited in claims 7 and 25. The wristband is worn for ornamented sports apparel that have become popular expression of fashion and commercial advertisement as well as team loyalty (col. 1, lines 38-59). The design which forms a part of the band is defined by adjacent wales in individual knit courses being formed by visually distinct yarns as a result of yarns having different colors (col. 5, lines 15-24, Fig. 1).

Hacskaylo is silent regarding the outer-facing surface having a generally non-symmetric outer circumference.
DeMott discloses an absorbent warp knitted fabric, wherein the thickness and/or weight of the fabric may be increase to increase the water holding capacity of the fabric (col. 1, lines 5-10, col. 9, lines 47-50).
Hacskaylo and DeMott are both directed towards knitted fabrics used for athletic absorption bands. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer tube of Hacskaylo by increasing the thickness as taught by DeMott motivated by the expectation of increasing the holding capacity of the wristband for perspiration by the wearer. 
Additionally, Mann discloses a tubular device for absorbing perspiration for the head wherein half of the tubular device is thicker than the other half (col. 1, lines 1-16, Fig. 1 and 2).
Hacskaylo and Mann are both directed towards articles used for absorption sweat. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the wristband of Hacskaylo in view of DeMott by increasing the thickness of the outer tube over half of the circumference as taught by Mann motivated by the expectation of extra absorption of sweat (e.g., wiping sweat from forehead). 

    PNG
    media_image2.png
    461
    640
    media_image2.png
    Greyscale

Figure 1 of Hacskaylo illustrating modified wristband with thicker outer tube. 
As such, the outer tube of Hacskaylo in view of DeMott has a first portion with a greater thickness around half of the circumference than a second portion, which reads on the limitation of the outer-facing surface has a generally non-symmetric outer circumference recited in claims 7 and 25. 
Moreover, Hacskaylo and DeMott teach that it is well known and well within the abilities of those skilled in the art to consider, measure, adjust, and optimize appearance and absorbency of fabrics (e.g., wristbands) by adjusting the shape, size, and thickness for the desired end use (Hacskaylo col. 1, lines 38-59; DeMott col. 1, lines 5-10, col. 9, lines 47-50).”
Therefore, it is noted that one of ordinary skill in the art understands altering the shape, size, and thickness of the wristband outer tube as a design choice with a reasonable expectation of arriving at the claimed invention. As established in MPEP 2144.04 IV (A/B), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior  significant. Also, MPEP 2144.05 II and 2143 C, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art; where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 

Hacskaylo in view of DeMott and Mann is silent regarding the indicia is dropped in knitted shape of one or two adjacent and physically separated structures (complex polygon or parallelogram structures as required by claim 25) comprising vertical and horizontal segments arranged as an Arabic number 8, and configured to be individually color blended or color contrasted with the article of fabric to provided one or two adjacent Arabic numbers selected from 0 through 9 on the outer-facing surface of the article of fabric.
Lombardi disclose knitted fabrics in which varied pattern designs may be incorporated, wherein the pattern effect is produced by one or more series of drop stitches (i.e., dropped in knitted) (col. 1, lines 1-8). The bulges on the reverse side of the fabric form projections which may be used to from pattern effects (col. 6, lines 138-140, Fig. 11). 
Additionally, Casey discloses a sweat band that displays information, wherein the displayed information can be made of the same material as the band and display any number or any message or shape (col. 1, lines 13-17, 54-67, col. 2, lines 20-28, Fig. 1 and 3). The displayer 
Hacskaylo in view of DeMott and Mann, Lombardi, and Casey are all directed towards fabrics having stitched patterns. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the design of Hacskaylo in view of DeMott and Mann by forming an Arabic 8 using a series of drop stitches as taught by Lombardi and display numeric information as taught by Casey motivated by the expectation of displaying useful information such as by forming an Arabic number 8 that can display numbers 0 to 9 having a color contrast. As such, the design of Hacskaylo in view of DeMott, Mann, Lombardi, and Casey is a drop stitched Arabic number 8, which reads on the limitations of the indicia is a dropped in knitted shape of one or two adjacent and physically separated (complex polygon or parallelogram) structures, each one or two adjacent structures comprising vertical and horizontal segments arranged as an Arabic number 8 that are color contrasted recited in claims 7 and 25. 
Regarding the limitation of “…the vertical and horizontal segments…configured to be individually color blended or color contrasted with the article of fabric using a washable marker, indelible marker, or a dye by a user…” does not appear to lend any structural features to the article claimed beyond requiring the segments to be capable of being marked with a washable marker, indelible marker, or dye by a user, as such, the recitation in the claim that the segments are “configured to be individually color blended or color contrasted with the article of fabric using a washable marker, indelible marker, or a dye by a user” is merely an intended use.
Therefore, the recitation “configured to be individually color blended or color contrasted with the article of fabric using a washable marker, indelible marker, or a dye by a user” is an intended use phrase that has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations, as established in MPEP 2114 (I/II). As such, the alpha-numeric segmented digit pattern of Hacskaylo in view of DeMott, Mann, Lombardi, and Casey has color contrasting patterns to display numbers, which reads on the limitations of the vertical and horizontal segments are configured to be individually color blended or color contrasted by a user recited in claim 7. Also see MPEP 2144.04 regarding aesthetic design changes.

Regarding claim 8, as described above, Hacskaylo in view of DeMott, Mann, Lombardi, and Casey teaches the outer tube has a greater thickness on half of the circumference (i.e., on half of the whole outer tube) (Hacskaylo modified Fig. 1), which reads on the limitation of the non-symmetry of the outer circumference extends along a longitudinal axis of the article recited in claim 8.

Regarding claim 9, as described above, Hacskaylo in view of DeMott, Mann, Lombardi, and Casey teaches half of the circumference of the wristband outer tube is thicker (Hacskaylo modified Fig. 1), which reads on the limitation of the thickness of fabric having a first portion of a first thickness extending the length of tubular body and extending about half of a circumference of the tubular body, and a remainder portion of a second thickness less than that of the first thickness recited in claim 9.

Regarding claim 10, Hacskaylo in view of DeMott, Mann, Lombardi, and Casey is silent regarding the first portion is about 1.5 to 5 times the thickness of the remainder portion.
However, DeMott discloses increasing the thickness for absorption (DeMott), and Mann discloses a portion for absorbing perspiration being larger on half of the absorption device (Mann Fig. 2). Therefore, it would have been obvious for one of ordinary skill in the art to try doubling the thickness of the outer tube on a first portion that is mostly to be used for absorbing water (e.g., the top outer portion of the wristband) from the thickness of the outer tube on a second portion (i.e., the first portion is 2 times the thickness of the second portion) with a reasonably expectation of arriving at the limitation of the first portion is about 1.5 to 5 times the thickness of the remainder portion recited in claim 9. As established by MPEP 2143 I (E), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, wherein common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference; if this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hacskaylo in view of DeMott, Mann, Lombardi, and Casey as applied to claims 7 and 9 above, and further in view of Coble.
Regarding claim 11, as described above, Hacskaylo in view of DeMott, Mann, Lombardi, and Casey teaches a wristband that reads on the limitations of claims 7 and 9. 
Hacskaylo in view of DeMott, Mann, Lombardi, and Casey is silent regarding the first portion is a terry loop or pile knit and the remainder portion is a flat-knit stitch.
Coble discloses a tubular band (10) that is knit on a circular knitting machine of the type which permits selected courses to be plain knit and selected courses to be terry knit, to the completion of a seamless tubular article of desired circumference and length (col. 2, lines 25-29). The terry-knit towel-like portion of increased surface area used for blotting (e.g., absorption), and the plain-knit with relatively snug welt areas which hold the terry portion in place and also provides a surface for the knitting in, printing, or other application of an ornamental decorative area or other indicia (col. 1, lines 38-46).
Hacskaylo in view of DeMott, Mann, Lombardi, and Casey, and Coble are both directed towards tubular bands used for absorption. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wristband of Hacskaylo in view of DeMott, Mann, Lombardi, and Casey by forming the first portion with a terry knit and the second portion with a plain knit as taught by Coble as it is known in the art of bands to construct a band having a portion of the band as terry knit and portion of the band to be plain knit (MPEP 2144.06 and 2144.07).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wristband Hacskaylo in view of DeMott, Mann, Lombardi, and Casey by forming the first portion with a terry knit portion for blotting (i.e., absorbing moisture) and the second portion with a plain knit portion for holding the terry knit portion in place as taught by Coble motivated by the expectation having a snug fit and improved surface area for absorbing moisture with an area for indicia. 
As such, the wristband of Hacskaylo in view of DeMott, Mann, Lombardi, Casey, and Coble has a terry knit portion for the first portion, and a plain knit (flat-knit) portion for the .

Claims 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hacskaylo in view of DeMott, Mann, Lombardi, and Casey as applied to claim 7 above, and further in view of Moretz.
Regarding claims 12, and 14, as described above, Hacskaylo in view of DeMott, Mann, Lombardi, and Casey teaches a wristband that reads on the limitations of claim 7. 
Hacskaylo in view of DeMott, Mann, Lombardi, and Casey is silent regarding the fabric comprise hydrophobic fibers and hydrophilic fibers (at least one layer of hydrophobic fibers and at least one layer of hydrophilic fibers required by claim 14).
Moretz discloses garments constructed from a moisture management fabric (col. 1, lines 14-16). The moisture management fabric is constructed of an integral multilayer fabric (col. 2, lines 22-25, 31-32). The multilayer moisture management elastic fabric comprises a moisture transport fabric layer, a moisture dispersal fabric layer, and elastic yarns integrated with the moisture transport fabric layer and the moisture dispersal fabric layer (col. 2, lines 39-51). The moisture transport fabric is constructed of hydrophobic yarns, wherein the moisture transport fabric layer resides in skin contact during garment wear and for wicking moisture away from the skin (col. 2, lines 39-43). The moisture dispersal fabric is constructed of hydrophilic yarns, wherein the moisture dispersal layer resides in spaced-apart relation from the skin during garment wear and for receiving moisture from the hydrophobic moisture transport layer (col. 2, lines 43-48). The elastic yarns are integrated with the layers to form a single, integrated fabric which is highly elastic (col. 2, lines 48-51).
Hacskaylo in view of DeMott, Mann, Lombardi, and Casey, and Moretz are both directed towards garments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wristband of Hacskaylo in view of DeMott, Mann, Lombardi, and Casey by utilizing the multilayer moisture management fabric that includes hydrophobic and hydrophilic yarns as taught by Moretz motivated by the expectation of moving moisture away from the wearer’s skin (col. 2, lines 22-28, 40-48). 
As such, the wristband of A Hacskaylo in view of DeMott, Mann, Lombardi, Casey, and Moretz comprises hydrophobic yarns and hydrophilic yarns, which reads on the limitation of the knitted or woven fibers consist of (at least one layer of) hydrophobic fibers in proximity to the inner skin-facing surface and an amount of (at least one layer of) hydrophilic fibers more distant from the inner skin-facing surface recited in claims 12 and 14. 

Regarding claim 15, Moretz teaches the moisture-management incorporates one or more layers that are highly elastic (col. 2, lines 29-32), which reads on the limitation of the knitted or woven fabric includes elastic yarn recited in claim 15.

Regarding claim 16, Moretz teaches that the hydrophobic yarn is polypropylene (col. 2, lines 57-60), which reads on the limitation of the hydrophobic yarn is polypropylene recited in claim 16.
Regarding claim 17, Moretz teaches that the hydrophilic yarn is cotton (col. 2, lines 61-64), which reads on the limitation the hydrophilic yarn is cotton recited in claim 17. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hacskaylo in view of DeMott, Mann, Lombardi, and Casey as applied to claim 7 above, and further in view of Linford.
Regarding claim 13, as described above, Hacskaylo in view of DeMott, Mann, Lombardi, and Casey teaches a wristband that reads on the limitations of claim 7.
Hacskaylo in view of DeMott, Mann, Lombardi, and Casey is silent regarding the knitted or the woven fibers consist of a metal fiber (includes a metal fiber as required by claim 13).
Linford discloses the treatment of fibrous substrates such as textiles and other webs to provide substantially permanent, durable water and soil repellency to keratinous and/or cellulosic fibrous cellulosic fibrous substrates ([0014]). The divalent metal will complex with groups on the fabric to make an insoluble complex on the fabric that is directly bound to the substrate of the fabric for increased abrasion durability ([0014]). Linford further discloses that “complexing” is meant that the polymer will form a coordination bond with the metal and the metal will form a coordination bond to the fiber, textile, or web to be treated ([0018]). 
Hacskaylo in view of DeMott, Mann, Lombardi, and Casey, and Linford are both directed towards fabrics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have treated some of the fibers of the wristband of Hacskaylo in view of DeMott, Mann, Lombardi, and Casey with a divalent metal as taught by Linford motivated by the expectation of fabricating fibers with durable water and soil repellency. As such, the wristband of Hacskaylo in view of DeMott, Mann, Lombardi, Casey, and Linford comprises metal fibers, which reads on the limitation of the knitted or the woven fabric includes a metal fiber recited in claim 13.

Response to Arguments
Claim Objections
Applicant’s argument, see page 8 of the remarks, filed 26 August 2020, with respect to the objection of claim 1 has been fully considered. The claim objection set forth in the Office Action mailed 26 May 2020 has been withdrawn due to the present claim amendments.

Claim Rejections under 35 U.S.C. 103 over Ashinoff (US 4,947,488) in view of Hacskaylo (US 5,823,012), Lombardi (US 1,981,057), and Mkeegan (“How to Knit: Swiss Darning.” Woman's Weekly, 28 Aug. 2013, www.womansweekly.com/knitting/how-to-guide-swiss-darning-12822/), and further in view of Coble (US 4,843,653), Linford et al. (US 2002/0122890), or Moretz et al. (US 5,297,296).
Applicant’s arguments with respect to claims 1, 7, and 25 have been considered. However, upon further search and consideration a new grounds of rejection has been set forth above, which was necessitated by the present claim amendments.
Regarding argument (1), on page 9 of the remarks, Applicant argues that Ashinoff fails to recite each and every claim limitation.
However, Ashinoff is no longer relied upon in the new grounds of rejection. Therefore, all arguments pertaining to Ashinoff are considered moot.
Regarding argument (2), on page 9 of the remarks, Applicant argues that Hacskaylo does not disclose or reasonably suggest a tubular shaped body having a generally symmetric inner circumference interwoven with a generally non-symmetric outer circumference.
However, as set forth in the new grounds of rejection above, Hacskaylo teaches a knitted athletic wristband (col. 1, lines 5-22, col. 2, lines 46-62, col. 15-20, Fig. 1), which reads on the single piece of the fabric being folded upon itself, where the single piece of fabric is knitted and integrally formed (col 1. Lines 5-11, col. 2 lines 61-67, col. 6, lines 17-33, Fig. 4).  Therefore, Hacskaylo is considered to read on the limitation of “interwoven.” 
Furthermore, Hacskaylo is not relied upon alone in the new grounds of rejection. Hacskaylo is combined with the other applied prior art as set forth above, and is considered to establish a prima facie case of obviousness over the presently claimed invention. As such, Applicant’s argument is not found persuasive.

Relevant Prior Art 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Knepper (US 1,697,919) – discloses a perspiration pad, wherein half of the perspiration pad is an absorption pad and the other half is a band or strap (col. 1, lines 1-5, 16-24, 55-56).
Mason (US 2,127,926) – discloses a wristlet for preventing the flow of perspiration from the arm into the palm of the hand, wherein the wristlet has a depression or cut-out portion to allow the end of a racquet come squarely against the upper portion of the wrist without touching the wristlet (e.g.,
Coalter (US 6,192,519) – disclose a tubular sports pad worn on the forearm, wherein about half of the tubular sports pad has an impact absorbing member that increases the thickness of the tubular sports pad (col. 2, lines 50-59, Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782

/Eli D. Strah/Primary Examiner, Art Unit 1782